Per Curiam.

On April 28, 2000, appellant, Jeffrey C. Keith, filed a document in the Cuyahoga County Court of Common Pleas entitled “motion for declaratory judgment to vacate void judgments, motion to have the Chief Justice appoint judge, motion to convey or in the alternative tele-conference hearing requested.” On June 6, the Chief Justice of the Supreme Court of Ohio denied an affidavit filed by Keith seeking to disqualify all Cuyahoga County judges from presiding over the case. On June 21, appellee, Cuyahoga County Common Pleas Court Judge Brian J. Corrigan, granted a motion filed by certain defendants named in Keith’s action for leave to file a response to Keith’s motions. The phrasing of this entry was subject to misinterpretation. Keith asserted that the entry in fact granted his motion to have the Chief Justice appoint a judge. On August 3, Judge Corrigan corrected the docket to clarify his order of June 21. Keith then filed a motion to void the proceedings and judgments by Judge Corrigan after June 22, 2000. On July 26, Judge Corrigan denied Keith’s motion.
On August 21, Keith filed a complaint in the Court of Appeals for Cuyahoga County for a writ of mandamus to compel Judge Corrigan to void his rulings made after June 22 and to notify the Chief Justice of the Supreme Court of Ohio to select his replacement. Judge Corrigan filed a motion for summary judgment. In October 2000, the court of appeals granted Judge Corrigan’s motion and denied the writ.
This cause is now before the court upon an appeal as of right.
We affirm the judgment of the court of appeals. Notwithstanding Keith’s claims to the contrary, Judge Corrigan never recused himself from the case. In addition, the Chief Justice denied Keith’s affidavit to disqualify Judge Corrigan and other Cuyahoga County judges from presiding over his case. Therefore, the court of appeals properly held that Keith was not entitled to the requested extraordinary relief.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.

Jeffrey C. Keith, pro se.

Kenneth J. Fisher Co., L.P.A., and Kenneth J. Fisher, for appellee.